                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

                                     Court Minutes

DATE:      June 3, 2019
JUDGE:     Pamela Pepper
CASE NO:   2009-cv-1033
CASE NAME: Robert Lee Stinson v. City of Milwaukee, et al.
NATURE OF HEARING:        Status conference
APPEARANCES:              Heather Lewis Donnell – Attorney for the plaintiff
                          Gayle Horn – Attorney for the plaintiff
                          Jason Franckowiak – Attorney for Dr. Johnson
                          Ellison Hitt – Attorney for Dr. Rawson
                          Jan Smokowicz – Attorney for the City of Milwaukee and James
                          Gauger
COURTROOM DEPUTY:         Kristine Wrobel
TIME:                     1:38 p.m. – 1:52 p.m.
                AUDIO OF THIS HEARING AT DKT. NO. 312
      The court had scheduled this hearing because the parties contacted
chambers, indicating that an issue had arisen while they were taking
defendant Johnson’s trial testimony.
       Counsel for the plaintiff indicated that Dr. Johnson had brought with
him to the trial testimony location a large manila folder, containing the
(previously-believed-to-be-missing) overlays. Counsel explained, however, that
the overlays had been “changed” or “modified”—they now included additional
transparencies that had not been attached in 1984-85. Counsel was circling
back around to the court, asking to conduct a short (fifteen- to twenty-minute)
discovery deposition of Dr. Johnson to ask whether he knew when those
additional overlays had been added, or who had added them.
       Counsel for Dr. Johnson confirmed the description of the new
transparencies, but stated that he could not say for sure where they’d come
from or when they’d been added. He speculated that possibly the experts with
the Innocence Project had added the new transparencies, noting that they
included the American Board of Forensic Odontology ruler that had not been
invented in 1984-85. Counsel had thought it best to discuss the proposed
discovery deposition with the court, not because he objected to the plaintiff
asking a few questions about the transparencies, but because he did not want
it to morph into a full-blown deposition. Counsel expressed concern that the
parties had been taking Dr. Johnson’s testimony all day, that the plaintiff
wasn’t finished with his adverse exam and that defense counsel might not have
an opportunity to complete their direct examinations of Dr. Johnson if the
discovery deposition took too long. He asked that the plaintiff pause his
adverse examination, and allow counsel for Dr. Johnson to begin his direct
examination first thing in the morning.

                                           1

        Case 2:09-cv-01033-PP Filed 06/03/19 Page 1 of 2 Document 314
      Counsel for Dr. Rawson, the City of Milwaukee and James Gauger did
not have a position on the deposition request.
      Counsel for the plaintiff objected to interrupting the plaintiff’s adverse
exam for Dr. Johnson’s direct. She estimated that she had three to four more
hours of adverse testimony, explaining that the testimony was taking longer
than one might anticipate because of Dr. Johnson’s advanced age and hearing
problems. Counsel stated that if the parties did not get through all the
examinations by the end of the day tomorrow (Tuesday), they could continue
on Wednesday. Counsel for Dr. Johnson expressed concern that the room was
reserved only through the end of the day on Tuesday, and that the final pretrial
conference was scheduled for 1:30 p.m. on Wednesday.
       The court granted the plaintiff’s request to conduct a brief discovery
deposition of Dr. Johnson that would last no longer than thirty minutes. If the
deposition lasts longer than thirty minutes, the parties may contact the court
for guidance. The court indicated that it would be willing to push back the final
pretrial conference time, but strongly encouraged the parties to work out other
timing issues (such as whether to interrupt one party’s examination for
another’s, and when to conduct the thirty-minute-or-less discovery deposition)
on their own.




                                        2

        Case 2:09-cv-01033-PP Filed 06/03/19 Page 2 of 2 Document 314
